Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Misspelling of the word "plan", should read "plain".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shiratori et al. (JP 2009032142 A and Shiratori hereinafter.) in view of Itasaka et al. (US 2015/0123740 A1 and Itasaka hereinafter.) further in view of (JP 4853416 B2 and ‘416 hereinafter.) further in view of Krach et al. (US 7321235 and Krach hereinafter.).
Regarding claim 1, Shiratori discloses a real-time clock device comprising [fig. 1, real time clock 10]: a resonator [piezoelectric vibrator 14]; an oscillation circuit [oscillation circuit 16] that oscillates the resonator; [pg. 2, The piezoelectric vibrator 14 vibrates at a constant cycle (for example, about 32 kHz) based on an electric signal input from the power input terminal 18 via the oscillation circuit 16.] a clocking circuit that performs clocking based on a signal from the oscillation circuit and generates clocking information [pg. 3, The frequency divider 20 is connected to the output side of the oscillation circuit 12 and includes a plurality of ½ frequency dividers 22.]; a functional circuit that performs information processing based on the clocking information [pg. 3, the frequency divider 20 is connected to an internal clock 24 and a watchdog timer circuit 28 as time measuring means.].Shiratori does not explicitly disclose a package that houses the resonator, the oscillation circuit, the clocking circuit, and the functional circuit, and on which external terminals are formed, wherein the external terminals include a high-potential power supply terminal coupled to a high-potential power supply, a low-potential power supply terminal coupled to a low-potential power supply, a clocking signal terminal used at least for controlling the clocking circuit, and a functional signal terminal used for controlling the functional circuit, the functional signal terminal is arranged outside the high-potential power supply terminal, the low-potential power supply terminal, and the clocking signal terminal in a 29 direction in which the external terminals are arranged, and the real-time clock device further comprises a switching circuit that switches between a state in which the functional signal terminal and the functional circuit are coupled and a state in which the functional signal terminal and the functional circuit are not coupled.  
However, Itasaka discloses a package [para. 121, package 1100 that accommodates the semiconductor circuit device 1 and the vibrator 100] that houses the resonator [vibrator 100], the oscillation circuit [fig. 1, oscillation circuit 12], the clocking circuit [fig. 1, frequency control circuit 11], and the functional circuit [fig. 1, output circuit 13], and on which external terminals are formed [para. 122, the package 1100 is provided with at least the electrodes 1300 electrically connected respectively with the connection pad VDD, the connection pad VSS, the connection pad VCNT, and the connection pad VOUT of the semiconductor circuit device 1.] wherein the external terminals include a high-potential power supply terminal [fig. 1, Vdd] coupled to a high-potential power supply [para. 69, The connection pad VDD is a connection pad supplied with a power supply potential from the outside.] a low-potential power supply terminal [fig. 1, Vss] coupled to a low-potential power supply [para. 69, The connection pad VSS is a connection pad supplied with a ground potential from the outside.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Shiratori to include a package that houses the resonator, the oscillation circuit, the clocking circuit, and the functional circuit, and on which external terminals are formed, wherein the external terminals include a high-potential power supply terminal coupled to a high-potential power supply, a low-potential power supply terminal coupled to a low-potential power supply as taught by Itasaka to disclose a system for suppressing interference between connection terminals and integrated circuits. Shiratori in view of Itasaka does not explicitly disclose a clocking signal terminal used at least for controlling the clocking circuit, and a functional signal terminal used for controlling the functional circuit, the functional signal terminal is arranged outside the high-potential power supply terminal, the low-potential power supply terminal, and the clocking signal terminal in a 29 direction in which the external terminals are arranged, and the real-time clock device further comprises a switching circuit that switches between a state in which the functional signal terminal and the functional circuit are coupled and a state in which the functional signal terminal and the functional circuit are not coupled.  
However, ‘416 discloses a clocking signal terminal [event input terminal 22] used at least for controlling the clocking circuit [pg. 4, The event detection circuit 20 is connected to an event input terminal 22 provided on the outer surface of the event recorder 10. The event detection circuit 20 sets an event generation flag (Flag .sub.EVENT ) when an event generation signal is input from the outside via the event input terminal 22. As a result, the event detection circuit 20 detects the occurrence of an event. …. When the event detection circuit detects the occurrence of an event, the real-time clock stores the unique data and time data at the time when the event is detected in the event storage memory.] and a functional signal terminal [data input / output terminal ] used for controlling the functional circuit, [pg. 4, The input / output processing circuit 46 is connected to the setting register 36 and the memory 30 and is also connected to a data input / output terminal 48 provided on the outer surface of the event recorder 10. The input / output processing circuit 46 is an input / output interface, and inputs data to rewrite the contents of the setting register 36 from the outside of the event recorder 10 and outputs the data to the setting register 36 or an event recorded in the memory 30. Processing such as outputting data such as information to the outside of the event recorder 10 is performed.] the functional signal terminal is arranged outside the high-potential power supply terminal, the low-potential power supply terminal, and the clocking signal terminal in a 29 direction in which the external terminals are arranged, [pg. 4, data input / output terminal 48 provided on the outer surface of the event recorder 10.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Shiratori in view of Itasaka to include a clocking signal terminal used at least for controlling the clocking circuit, and a functional signal terminal used for controlling the functional circuit, used for controlling the functional circuit, the functional signal terminal is arranged outside the high-potential power supply terminal, the low-potential power supply terminal, and the clocking signal terminal in a 29 direction in which the external terminals are arranged as taught by ‘416 to disclose a system for allowing a clock and function signal integration of a clocking circuit. Shiratori in view of Itasaka further in view of ‘416 does not explicitly disclose the real-time clock device further comprises a switching circuit that switches between a state in which the functional signal terminal and the functional circuit are coupled and a state in which the functional signal terminal and the functional circuit are not coupled.  
However, Krach discloses the real-time clock device [fig. 1, integrated circuit 1] further comprises a switching circuit [fig. 1, switch 7] that switches between a state in which the functional signal terminal [fig. 1, input terminal 3] and the functional circuit [fig. 1, functional circuit 4] are coupled and a state in which the functional signal terminal and the functional circuit are not coupled [col 3 lines 50-60, integrated circuit 1 having an input circuit 2 in order to receive an input signal that is applied to an input terminal 3 and to provide a functional circuit 4]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Shiratori in view of Itasaka further in view of ‘416 to include the real-time clock device further comprises a switching circuit that switches between a state in which the functional signal terminal and the functional circuit are coupled and a state in which the functional signal terminal and the functional circuit are not coupled as taught by Krach to disclose a system allowing for decreasing noise in a switching system at higher frequencies. 
Regarding claim 3, Shiratori in view of Itasaka further in view of  further in view of Krach discloses further wherein the functional circuit is a circuit that stores the clocking information in a memory [‘416, pg. 4, The input / output processing circuit 46 is connected to the setting register 36 and the memory 30 and is also connected to a data input / output terminal 48] when a voltage level of a signal input to the functional signal terminal changes [Usuda‘416, pg. 5, As a result, the event recorder 10 receives an event generation signal from the event generation device 50. The event recorder 10 outputs an interrupt signal to the arithmetic processing unit 52 and transmits / receives data to / from the arithmetic processing unit 52.].
Regarding claim 4, Shiratori in view of Itasaka further in view of ‘416 further in view of Krach discloses further wherein the functional circuit is a circuit that outputs an interrupt signal to the functional signal terminal at a timing based on the clocking information [‘416, pg. 5, Further, the event recorder 10 and the arithmetic processing unit 52 are connected to data input / output terminals 48].
Regarding claim 5, Shiratori in view of Itasaka further in view of ‘416 further in view of Krach discloses further wherein comprising a non-volatile memory [Krach, col 5 lines 19-22, The setting memory 8 is preferably in the form of a permanent memory which even stores its contents irrespective of the application of a Supply Voltage], wherein the switching circuit switches between the state in which the functional signal terminal and the functional circuit are coupled and the state in which the functional signal terminal and the functional circuit are not coupled, based on switching information stored in the non-volatile memory [Krach, col 4 lines 12-18, The integrated circuit 1 is operated as follows: after the integrated circuit 1 has been fabricated, a particular value is stored in the setting memory 8 in order to set the switch 7 and the further switch 9 in such a manner that the input terminal 3 is connected to the first receiving circuit 5 of the input circuit 2 and the output of the first receiving circuit 5 is connected to the functional circuit 4.].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiratori in view of Itasaka further in view of ‘416 further in view of Krach further in view of Furuta et al. (JP H10223829 and Furuta hereinafter.).
Regarding claim 2, Shiratori in view of Itasaka further in view of ‘416 further in view of Krach discloses all the features regarding claim 1 as indicated above. Shiratori in view of Itasaka further in view of ‘416 further in view of Krach does not explicitly disclose wherein the external terminals are arranged side by side at least on two opposite sides of the package in plain view, and the functional signal terminal is any of the external terminals located at four corners of the package in plain view.  
However, Furuta discloses wherein the external terminals are arranged side by side at least on two opposite sides of the package in plain view, [fig. 1, pg. 3, 1 denotes an integrated circuit device package, 2 denotes test terminals collected at both ends of an edge of the integrated circuit device package 1 to and from which a signal at the time of testing a real circuit component is input / output, and 3 denotes an original function.] and the functional signal terminal is any of the external terminals located at four corners of the package in plain view [pg. 3, 3 denotes an original function. This is a functional terminal for inputting / outputting a signal of a real circuit component to be realized.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Shiratori in view of Itasaka further in view of ‘416 further in view of Krach to include wherein the external terminals are arranged side by side at least on two opposite sides of the package in plain view, and the functional signal terminal is any of the external terminals located at four corners of the package in plain view as taught by Furuta to disclose a system for improving soldered terminal strength and rigidity.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiratori in view of Itasaka further in view of ‘416 further in view of Krach further in view of Ozaki et al. (US 20120210023 A1 and Ozaki hereinafter.).
Regarding claim 6, Shiratori in view of Itasaka further in view of ‘416 further in view of Krach discloses all the features regarding claim 1 as indicated above. Shiratori in view of Itasaka further in view of ‘416 further in view of Krach does not explicitly disclose wherein the switching circuit switches to the state in which the functional signal terminal and the functional circuit are not coupled during a period of a predetermined time from a start of power supply to the high-potential power supply terminal and switches to the state in which the functional signal terminal and the functional circuit are coupled after a lapse of the predetermined time
However, Ozaki discloses wherein the switching circuit [second transistor 340] switches to the state in which the functional signal terminal and the functional circuit are not coupled during a period of a predetermined time from a start of power supply to the high-potential power supply terminal [para. 79, when the power-supply switch section 30 is brought to the ON state, the power line from the battery 80 is connected to the power-supply line 400, to start supplying power to the MCU 310 via the power-supply line 400, the VBUS terminal 471, the VBUS terminal 371, and the power-supply line 380. The MCU 310 starts initializing the inside when supplied with power. The MCU 310 brings the potential of the output terminal connected to the control line 305 to the L level, as part of the initialization process. Accordingly, the second transistor 340 keeps its OFF state.], and switches to the state in which the functional signal terminal and the functional circuit are coupled after a lapse of the predetermined time [para. 76, When a predetermined period of time has elapsed after start of power supply via the power-supply terminal, the MCU 310 controls the second transistor 340 to be ON and starts operating.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Shiratori in view of Itasaka further in view of ‘416 further in view of Krach to include the switching circuit switches to the state in which the functional signal terminal and the functional circuit are not coupled during a period of a predetermined time from a start of power supply to the high-potential power supply terminal and switches to the state in which the functional signal terminal and the functional circuit are coupled after a lapse of the predetermined time as taught by Ozaki to disclose a system for improved coupling of connections through timed delays of said connections.
Regarding claim 7, Shiratori in view of Itasaka further in view of ‘416 further in view of Krach discloses all the features regarding claim 1 as indicated above. Shiratori in view of Itasaka further in view of ‘416 further in view of Krach discloses all the features in regards to claim 1 as indicated above. Shiratori in view of Itasaka further in view of ‘416 further in view of Krach does not explicitly disclose wherein the switching circuit switches to the state in which the functional signal terminal and the functional circuit are not coupled during a period from a start of power supply to the high-potential power supply terminal to an input of a predetermined command signal to the clocking signal terminal, and switches to the state in which the functional signal 31 terminal and the functional circuit are coupled after the predetermined command signal is input.
However, Ozaki discloses wherein the switching circuit [second transistor 340] switches to the state in which the functional signal terminal and the functional circuit are not coupled during a period from a start of power supply to the high-potential power supply terminal to an input of a predetermined command signal to the clocking signal terminal [para. 79, when the power-supply switch section 30 is brought to the ON state, the power line from the battery 80 is connected to the power-supply line 400, to start supplying power to the MCU 310 via the power-supply line 400, the VBUS terminal 471, the VBUS terminal 371, and the power-supply line 380. The MCU 310 starts initializing the inside when supplied with power. The MCU 310 brings the potential of the output terminal connected to the control line 305 to the L level, as part of the initialization process. Accordingly, the second transistor 340 keeps its OFF state.], and switches to the state in which the functional signal 31 terminal and the functional circuit are coupled after the predetermined command signal is input [para. 76, When a predetermined period of time has elapsed after start of power supply via the power-supply terminal, the MCU 310 controls the second transistor 340 to be ON and starts operating.]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Shiratori in view of Itasaka further in view of ‘416 further in view of Krach to include wherein the switching circuit switches to the state in which the functional signal terminal and the functional circuit are not coupled during a period from a start of power supply to the high-potential power supply terminal to an input of a predetermined command signal to the clocking signal terminal and switches to the state in which the functional signal 31 terminal and the functional circuit are coupled after the predetermined command signal is input as taught by Ozaki to disclose a system for improved coupling of connections through timed delays of said connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/               Examiner, Art Unit 2842                                                                                                                                                                                         

/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842